DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 9, and 11-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. U.S. Patent Publication No. 2011/0006497 issued to Chen et al.
Regarding Claim 1, Chen et al. teaches in Figures 1-50 of a caster board assembly comprising: a caster board (160; Figure 25; and 170; Figures 26-28) comprising a front end (shown in Figure 25; labeled as element 174 in Figure 26), a rear end (shown in Figure 25; labeled as element 176 in Figure 26), and a neck (shown in Figure 25; labeled as element 208 in Figure 26) between the front end (174) and the rear end (176), the neck (208) comprising a gap (through hole disclosed in paragraph [0122] and where insert 210, 211 located in Figure 28); and an insert (168 and 210, 211) configured to be removably positioned in the gap (see Figures 25 and 28).
Regarding Claim 2
Regarding Claim 3, Chen et al. teaches the insert is configured to alter the torsional stiffness of the caster board—see at least paragraphs [0117-0122] and [0129-0131] which disclose the inserts alter the resistance to twisting (the torsional stiffness).
Regarding Claim 4, Chen et al. teaches the insert is configured to add mass to the caster board—the inserts (168, 210, 211) have mass so they therefor add mass to the caster board..
Regarding Claim 5, Chen et al. teaches the gap comprises a through-hole extending through the neck—see at least paragraph [0122] which disclose “insert 168 is positioned in a single hole through the platform”.
Regarding Claim 6, Chen et al. teaches the gap comprises a blind hole extending partway through the neck—see Figures 26 and Figure 28 which show the hole for accommodating inserts 210, 211 do not extend through the top of the deck in Figure 26.
Regarding Claim 9, Chen et al. teaches of a caster board (170; Figures 26-28), comprising: a platform (172), comprising: a front platform section (174; Figure 26); a rear platform section (176; Figure 26); and a first neck section (206) extending between the front platform section and the rear platform section; and a second neck section (208) extending between the front platform section and the rear platform section, the first neck section (206) extending at an oblique angle to the second neck section (208; see Figure 28); a first caster assembly (see Figure 27) connected to the first platform section (Figure 27); and a second caster assembly (Figure 27) connected to the second platform section (Figure 27).
Regarding Claim 11
Regarding Claim 12, Chen et al. teach the aperture is longitudinally asymmetric (Figure 24 shows (the inserts 162, 164, and apertures for receiving the inserts, are longitudinally asymmetric).
Regarding Claim 13, Chen et al. teach the first and second neck sections are located on opposite sides of a longitudinal axis of the caster board—see Figures 24-28.
Regarding Claim 14, Chen et al. teach the platform is configured to twist about the longitudinal axis of the caster board, and wherein a torsional stiffness of the first and second neck sections is less than a torsional stiffness of the front platform section and less than a torsional stiffness of the rear platform section—as shown in the Figures the neck sections are narrow and contain less mass and are thus less stiff than the front and rear platform sections. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as disclosed above, in view of U.S. Patent Publication No. 2018/0361226 issued to Cho.
Regarding Claim 8, Chen et al. disclose the claimed invention except for teaching the insert comprises an electronic device.
Cho teaches of an electric vehicle that includes a liquid crystal display unit (190) inserted in the top of the vehicle (110).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide an electric unit, such as the electronic device taught by Cho for the, the caster board taught by Chen et al.  One would be motivated to provide an electric device to provide the advantage of providing a display that show speed or mileage for the board, an objective taught by Cho in paragraph [0030].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. as disclosed above.
Regarding Claim 10, Chen et al. disclose the claimed invention except for stating if the oblique angle is at least 2 degrees. 9.	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to specify the oblique angle as 2 degrees, since it has been held that where the general condition of a claim are disclose in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Claim 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2011/0006497 issued to Chen et al. in view of U.S. Patent Publication No. 2009/0134591 issued to Chen et al. (cited in the IDS filed on 10/27/2020).
Regarding Claim 15, Chen et al. teaches: a front platform section (174; Figures 26-28); a rear platform section (176); a longitudinally tapering neck section (208) extending between the front platform section (174) and the rear platform section (176), and an aperture (where insert portions 210, 211 are located) extending through at least a portion of the longitudinally tapering neck section.
Chen et al. disclose the claimed invention except for disclosing a portion of the longitudinally tapering neck (208) section adjacent the front platform section being wider than a portion of the longitudinally tapering neck section adjacent the rear platform section.
Chen ‘591 teaches of a caster skateboard with front platform section (12) being wider than a portion of the longitudinally tapering neck section adjacent the rear platform section (16)—see Figure 1 and 2.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide a wider front section adjacent then neck portion than the rear section, as taught by Chen ‘591, for the caster board taught by Chen et al.  One would be motivated to provide a larger front section to increase the maneuverability by having a wider surface (by having a wider lever arm) to apply pressure to the front wheel to aid in turning.
Regarding Claim 16, Chen et al. teaches the neck section comprises two substantially linear neck portions (see sidewall portions 206) extending on either side of the aperture.
Regarding Claim 17, Chen et al. teaches the portions of the substantially linear neck portions extending adjacent the aperture have a substantially constant upper profile along their length—Figure 27 shows the top of the skateboard has an upper profile that is constant.
Regarding Claim 18, Chen et al. teaches an insert (210, 211) retained within the aperture.
Allowable Subject Matter
Claims 7, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN L SWENSON whose telephone number is (571)270-5572.  The examiner can normally be reached on Monday - Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on (303) 297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN SWENSON
Primary Examiner
Art Unit 3618



/BRIAN L SWENSON/Primary Examiner, Art Unit 3618